Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	Claims 76-89 are currently pending in the instant application.  Applicants have canceled claims 1-75 and added new claims 76-89 in an amendment filed on February 5, 2021.  Claims 76-89 are rejected in this Office Action. 
I.	Priority
The instant application is a CON of 14/939,600, filed on November 12, 2015 PAT 10124000 which is a DIV of 13/969,968, filed on August 19, 2013 PAT 9216174 which is a CON of 13/223,557, filed on September 1, 2011 ABN which is a CON 13/020,992, filed on February 4, 2011 now PAT 8071617 which is a CON of 12/537, 147, filed on August 6, 2009 now PAT 7928122 which is a CON of 11/934,049, filed on November 1, 2007 now PAT 7790743 which is a DIV of 10/982, 463 filed on November 5, 2004 now PAT 7314938 which claims benefit of 60/560, 517, filed on April 8, 2004 and claims benefit of 60/517,535, filed on November  5, 2003.
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 26, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 76-89 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10/124,000.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim a method for inhibiting the interaction between LFA-1 and ICAM-1 in a patient in need thereof, comprising administering to the patient a compound 
    PNG
    media_image1.png
    112
    186
    media_image1.png
    Greyscale
,wherein all variables are as defined 

    PNG
    media_image2.png
    351
    558
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    335
    696
    media_image3.png
    Greyscale



Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims a method of use as defined below

    PNG
    media_image4.png
    683
    338
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    832
    277
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    117
    309
    media_image6.png
    Greyscale
in claim 3.

    PNG
    media_image7.png
    52
    319
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    32
    300
    media_image8.png
    Greyscale

Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application claims a method for inhibiting the interaction between LFA-1 and ICAM-1 whereas the issued patent claims a method of treating specific diseases or disorders comprising a LFA-1 antagonist such as 
    PNG
    media_image6.png
    117
    309
    media_image6.png
    Greyscale
to modulate adhesion between intracellular adhesion molecules and the leukocyte integrin family of receptors (see claim 4).
Finding Prima Facie Obviousness
	The genus compound of the instant application is encompasses in the broader genus compound of the patented claims 1-14.  The scope of the compounds in the patented claims 1-14 and the scope of the claims 76-89 of the instant application overlap and include patented subject matter in the instant .




Claims 76-89 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,216,174.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim a method for inhibiting the interaction between LFA-1 and ICAM-1 in a patient in need thereof, comprising administering to the patient a compound of the formula I
    PNG
    media_image1.png
    112
    186
    media_image1.png
    Greyscale
,wherein all variables are as defined 

    PNG
    media_image2.png
    351
    558
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    335
    696
    media_image3.png
    Greyscale



Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims a method of use as defined below

    PNG
    media_image9.png
    829
    290
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    412
    349
    media_image10.png
    Greyscale

The issued patent also claims the species 
    PNG
    media_image11.png
    125
    312
    media_image11.png
    Greyscale
in claim 3.

Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application claims a method for inhibiting the interaction between LFA-1 and ICAM-1 whereas the issued patent claims a formulation comprising a LFA-1 antagonist such as 
    PNG
    media_image6.png
    117
    309
    media_image6.png
    Greyscale
to modulate adhesion between intracellular adhesion molecules and the leukocyte integrin family of receptors (see claim 4).

Finding Prima Facie Obviousness
	The genus compound of the instant application encompassed by the broader genus compound of the patented claims 1-12.  The scope of the compounds in the patented claims 1-12 and the scope of the claims 76-89 of the instant application overlap and include patented subject matter in the instant claims.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds for inhibiting the interaction between LFA-1 and ICAM-1 in the issued patent again in the instant application since the scope already patented embraces the full scope of the instant claims 76-89.  As a result, the claims are rejected under obviousness-type double patenting.


	

 Claims 76-89 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-69 of U.S. Patent No. 7,790743.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

    PNG
    media_image1.png
    112
    186
    media_image1.png
    Greyscale
,wherein all variables are as defined 

    PNG
    media_image2.png
    351
    558
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    335
    696
    media_image3.png
    Greyscale


Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims a method of use as defined below

    PNG
    media_image12.png
    193
    256
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    678
    246
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    140
    250
    media_image14.png
    Greyscale


    PNG
    media_image6.png
    117
    309
    media_image6.png
    Greyscale
in claim 59.

Claim 19 is drawn to 

    PNG
    media_image15.png
    124
    305
    media_image15.png
    Greyscale

Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application claims a method for inhibiting the interaction between LFA-1 and ICAM-1 whereas the issued patent claims a method of inhibiting an interaction between a CD11a/CD18 leukointegrin and a member of the ICAM family of cellular adhesion molecules comprising administering the compound such as 
    PNG
    media_image6.png
    117
    309
    media_image6.png
    Greyscale
to in (see claim 19).

Finding Prima Facie Obviousness
	The genus compound of the instant application is encompassed by the broader genus compound of the patented claims 1-69.  The scope of the compounds in the patented claims 1-69 and the scope of the claims 76-89 of the instant application overlap and include patented subject matter in the instant claims.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds inhibiting the interaction between LFA-1 and ICAM-1 in the issued patent again in the instant application since the scope already patented embraces the full scope of the instant claims 76-89.  As a result, the claims are rejected under obviousness-type double patenting.


IV. 	Objection 
					Claim Objection

Claim 76 is objected to because of the following informalities:  for not beginning with a capital letter.  Each claim begins with a capital letter and ends with a period (MPEP 608.01 (m)).  Appropriate correction is required.
V.  	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Shawquia Jackson/
Primary Examiner, Art Unit 1626